 


109 HR 3590 IH: Community Forest Restoration Expansion Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3590 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Renzi introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Community Forest Restoration Act to expand the Collaborative Forest Restoration Program established under such Act to cover the State of Arizona in addition to the State of New Mexico, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Community Forest Restoration Expansion Act of 2005. 
2.Expansion of Collaborative Forest Restoration Program 
(a)In generalSection 605 of the Community Forest Restoration Act (title VI of Public Law 106–393; 114 Stat. 1626) is amended—
(1)in subsection (a)—
(A) by inserting and cooperative agreements after provide cost-share grants; and
(B)by striking 80 percent and all that follows through in-kind contributions. and inserting the following: $360,000 with a minimum non-Federal match of 20 percent which may be in the form of cash or in-kind contributions.;
(2)in subsection (b)(1)—
(A)in the matter preceding subparagraph (A), by inserting one or more of after address;
(B)by inserting and at the end of subparagraph (C); and
(C)by striking subparagraph (D) and redesignating subparagraph (E) and subparagraph (D); 
(3)by striking paragraph (8) and redesignating paragraphs (9) and (10) as paragraphs (8) and (9), respectively; and
(4)by adding at the end the following new subsection: 
 
(c)Expansion of programEffective October 1, 2005, the Secretary shall expand the Collaborative Forest Restoration Program to cover Arizona in addition to New Mexico.. 
(b)Establishment of additional advisory panelSection 606 of such Act (114 Stat. 1627) is amended by adding at the end the following new subsection: 
 
(c)Use of separate panelsThe Secretary shall convene a separate technical advisory panel for each State covered by the Collaborative Forest Restoration Program.. 
(c)Authorization of appropriationsSection 609 of such Act (114 Stat. 1628) is amended by striking $5,000,000 and inserting $10,000,000. 
(d)Conforming amendmentsSuch Act is further amended— 
(1)in section 602 (114 Stat. 1625)— 
(A)in paragraph (1), by striking New Mexico’s forests and inserting forests in Arizona and New Mexico; and 
(B)in paragraph (2), by striking New Mexico and inserting Arizona and New Mexico; 
(2)in section 603(1) (114 Stat. 1625), by striking New Mexico and inserting Arizona and New Mexico; 
(3)in section 604 (114 Stat. 1626)— 
(A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and 
(B)by inserting before paragraph (2), as so redesignated, the following new paragraph: 
 
(1)the term State means the State of Arizona or New Mexico, depending on the location at which a project under the Collaborative Forest Restoration Program is conducted;; and 
(4)in section 606 (114 Stat. 1627)— 
(A)in subsection (a), by inserting for a State after established; and 
(B)in subsection (b)— 
(i)by inserting for a State after The panel; and 
(ii)in paragraph (1), by striking from the State of New Mexico. 
 
